                                                                      Case 3:20-cv-08222-GMS Document 12 Filed 09/03/20 Page 1 of 14



                                                                 1   Brett W. Johnson (#021527)
                                                                     Eric H. Spencer (#022707)
                                                                 2   Colin P. Ahler (#023879)
                                                                     Derek C. Flint (#034392)
                                                                 3   SNELL & WILMER L.L.P.
                                                                     One Arizona Center
                                                                 4   400 E. Van Buren, Suite 1900
                                                                     Phoenix, Arizona 85004-2202
                                                                 5   Telephone: 602.382.6000
                                                                     Facsimile: 602.382.6070
                                                                 6   E-Mail: bwjohnson@swlaw.com
                                                                             espencer@swlaw.com
                                                                 7           cahler@swlaw.com
                                                                             dflint@swlaw.com
                                                                 8   Attorneys for Proposed Intervenor-Defendants
                                                                     Donald J. Trump for President, Inc., Republican
                                                                 9   National Committee, National Republican
                                                                     Senatorial Committee, National Republican
                                                                10   Congressional Committee, Arizona Republican
                                                                     Party, Coconino County Republican Committee,
                                                                11   Maricopa County Republican Committee, Yuma
                                                                     County Republican Committee
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer




                                                                                          IN THE UNITED STATES DISTRICT COURT
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES




                                                                                                FOR THE DISTRICT OF ARIZONA
                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16   Darlene Yazzie, Caroline Begay, Leslie
                                                                     Begay, Irene Roy, Donna Williams, and          No. 3:20-cv-08222-GMS
                                                                17   Alfred McRoye,
                                                                                                                    Motion to Intervene
                                                                18                    Plaintiffs,

                                                                19          v.

                                                                20   Katie Hobbs, in her official capacity as
                                                                     Secretary of State for the State of Arizona,
                                                                21
                                                                                      Defendant.
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                         Case 3:20-cv-08222-GMS Document 12 Filed 09/03/20 Page 2 of 14



                                                                 1                                           Introduction
                                                                 2           Plaintiffs’ claims in this action implicate significant, protectable interests of the

                                                                 3   Donald J. Trump for President, Inc. campaign, the Republican National Committee,

                                                                 4   National Republican Senatorial Committee, and National Republican Congressional

                                                                 5   Committee as national political parties, the Arizona Republican Party as a state political

                                                                 6   party, and the Coconino County Republican Committee, Maricopa County Republican

                                                                 7   Committee, and Yuma County Republican Committee as county political parties

                                                                 8   (collectively, “Proposed Intervenors”). Plaintiffs seek to create a race- and geography-based

                                                                 9   exception to a long-standing, generally applicable state law that would give certain citizens

                                                                10   more time to return their requested early ballots than every other Arizona voter in the

                                                                11   upcoming General Election. (See Doc. 1 at 26). What is more, Plaintiffs’ unwarranted delay
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   in bringing their claims on the eve of a General Election threatens the orderly administration
Snell & Wilmer




                                                                     of that election.
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES




                                                                             Allowing the otherwise-tardy ballots for select citizens to be counted would affect
                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15   the Proposed Intervenors’ interests in at least three ways. First, it would unquestionably

                                                                16   affect the share of votes that candidates in the State of Arizona receive. Second, it would

                                                                17   treat the ballots of specific citizens differently than other similarly-situated voters within

                                                                18   the same counties. Third, it would sow confusion and delay in the administration of the

                                                                19   upcoming General Election and all future elections, requiring the Proposed Intervenors to

                                                                20   divert resources to educate voters about the newly created exceptions to Arizona’s generally

                                                                21   applicable rules and resulting in the waste of resources expended under Arizona’s existing

                                                                22   rules. To guard against these harms, the Proposed Intervenors respectfully request that the

                                                                23   Court grant this Motion to Intervene under Federal Rule of Civil Procedure 24.1 The

                                                                24   Secretary of State has conflicting interests in defending against such claims and therefore

                                                                25   intervention is necessary in order to mount a full-throated defense to this lawsuit.

                                                                26
                                                                27
                                                                     1
                                                                      In accordance with Federal Rule of Civil Procedure 24(c), a responsive pleading setting
                                                                28   out the “defense[s] for which intervention is sought” is attached hereto as Exhibit A.

                                                                                                                -1-
                                                                      Case 3:20-cv-08222-GMS Document 12 Filed 09/03/20 Page 3 of 14



                                                                 1                                      Relevant Background
                                                                 2          On August 26, 2020, Plaintiffs initiated this action pursuant to the Fourteenth

                                                                 3   Amendment of the U.S. Constitution, Article 2, § 21 of the Arizona Constitution, and

                                                                 4   Section 2 of the Voting Rights Act of 1965 (“VRA”). (Doc. 1 at 24-26). They seek three

                                                                 5   forms of overlapping relief: (1) a declaratory judgment that the Secretary of State’s “failure

                                                                 6   to count” vote-by-mail ballots “of Tribal Members living On-Reservation that are

                                                                 7   postmarked on or before Election Day violates existing law”; (2) injunctive relief requiring

                                                                 8   the Secretary of State to count vote-by-mail ballots “cast by Tribal Members living On-

                                                                 9   Reservation that are postmarked on or before Election Day for all future elections”; and (3)

                                                                10   injunctive relief ordering the Secretary of State to count vote-by-mail ballots “cast by Tribal

                                                                11   Members living On-Reservation in the 2020 election that are postmarked by Election Day
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   and received on or before November 13, 2020.” (Doc. 1 at 26).
Snell & Wilmer




                                                                            The Proposed Intervenors are parties that will be significantly impacted by the
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES




                                                                     extraordinary and last-minute relief that Plaintiffs seek in this action. Donald J. Trump for
                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15   President, Inc. is the official campaign for the re-election of United States President Donald

                                                                16   J. Trump. The Republican National Committee is a national political committee of the

                                                                17   Republican Party. See 52 U.S.C. § 30101(14). It manages the Republican Party’s business

                                                                18   at the national level. This includes developing and promoting the Party’s national platform

                                                                19   and fundraising and election strategies; supporting Republican candidates at all levels

                                                                20   across the country, including in Arizona; and assisting state parties throughout the country

                                                                21   (including Arizona) to educate, mobilize, assist, and turn out voters. The National

                                                                22   Republican Senatorial Committee is a national political party that focuses on electing

                                                                23   Republicans to the United States Senate, while the National Republican Congressional

                                                                24   Committee is devoted to increasing the number of Republicans in the United States House

                                                                25   of Representatives. The Arizona Republican Party is the official state party committee of

                                                                26   Arizona Republicans. It represents Republican voters in Arizona and plays an active role in

                                                                27   oversight of the political process in Arizona. These national and state parties seek to ensure

                                                                28   Republican candidates and voters are treated uniformly throughout the State.


                                                                                                                 -2-
                                                                      Case 3:20-cv-08222-GMS Document 12 Filed 09/03/20 Page 4 of 14



                                                                 1          The Maricopa County Republican Committee and Yuma County Republican
                                                                 2   Committee seek to elect Republican candidates in their respective counties, but would be
                                                                 3   severely disadvantaged by the policy Plaintiffs seek to implement in Apache, Coconino,
                                                                 4   and Navajo Counties because their candidates and voters would receive less time to return
                                                                 5   early ballots. The Coconino County Republican Committee likewise seeks to elect
                                                                 6   Republican candidates within that county, and would be disadvantaged by Plaintiffs’
                                                                 7   proposed policy because some voters and candidates within the county would receive less
                                                                 8   time to return early ballots than others.
                                                                 9          Individually and collectively, the Proposed Intervenors have a significant interest in
                                                                10   ensuring that their supporters’ votes and their candidates’ vote shares are not diluted by
                                                                11   illegal maneuvers or abuses of judicial proceedings that would impact candidates’ and
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   voters’ right to a fair election. In addition, the Proposed Intervenors have an interest in
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   ensuring that the Court receives full-throated counterarguments to Plaintiffs’ challenge to
                             LAW OFFICES

                              602.382.6000




                                                                14   A.R.S. § 16-548(A)—the long-standing and uniform statute that requires all ballots in the
                                   L.L.P.




                                                                15   State of Arizona to be “received by the county recorder or other officer in charge of elections
                                                                16   or deposited at any polling place in the county no later than 7:00 p.m. on election day”—
                                                                17   and the proper perspective on United States Post Office operations that the Secretary of
                                                                18   State will not be in a position to address.
                                                                19                                               Argument
                                                                20    I.    The Proposed Intervenors Are Entitled to Intervention As a Matter of Right
                                                                            Under Rule 24(a)(2).
                                                                21
                                                                22          Federal Rule of Civil Procedure 24(a)(2) provides a right of intervention, on timely
                                                                23   motion, to anyone that “claims an interest relating to the property or transaction that is the
                                                                24   subject of the action, and is so situated that disposing of the action may as a practical matter
                                                                25   impair or impede the movant’s ability to protect its interest, unless existing parties
                                                                26   adequately represent that interest.” Accordingly, “[t]he district court must grant the motion
                                                                27   to intervene if four criteria are met: [1] timeliness, [2] an interest relating to the subject of
                                                                28   the litigation, [3] practical impairment of an interest of the party seeking intervention if

                                                                                                                   -3-
                                                                       Case 3:20-cv-08222-GMS Document 12 Filed 09/03/20 Page 5 of 14



                                                                 1   intervention is not granted, and [4] inadequate representation by the parties to the action.”
                                                                 2   United States v. Washington, 86 F.3d 1499, 1503 (9th Cir. 1996).
                                                                 3            In considering whether these criteria are satisfied, the Ninth Circuit has held that
                                                                 4   “Rule 24(a) is construed broadly in favor of intervention.” Id. Moreover, the Rule 24(a)(2)
                                                                 5   analysis must be “guided primarily by practical considerations, not technical distinctions.”
                                                                 6   Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 818 (9th Cir. 2001) (internal citation
                                                                 7   & quotation marks omitted). Courts are also “required to accept as true the non-conclusory
                                                                 8   allegations made in support of an intervention motion.” Id. at 819. Applying these standards,
                                                                 9   the Proposed Intervenors easily satisfy the four conditions for intervention as a matter of
                                                                10   right.
                                                                11            A. The Motion to Intervene Is Timely.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12            Courts look to the following factors to determine whether a motion to intervene is
                                                                     timely filed: “(1) the stage of the proceeding at which an applicant seeks to intervene; (2)
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES




                                                                     the prejudice to other parties; and (3) the reason for and length of the delay.” Cal. Dep’t of
                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15   Toxic Substances Control v. Commercial Realty Projects, Inc., 309 F.3d 1113, 1119 (9th

                                                                16   Cir. 2002) (internal quotation marks omitted). Prejudice to existing parties is “the most

                                                                17   important consideration in deciding whether a motion to intervene is timely,” see United

                                                                18   States v. Oregon, 745 F.2d 550, 552 (9th Cir. 1984) (internal citations & quotation marks

                                                                19   omitted), and there is generally no prejudice when a motion to intervene is “filed before the

                                                                20   district court ha[s] made any substantive rulings,” Nw. Forest Res. Council v. Glickman, 82

                                                                21   F.3d 825, 837 (9th Cir. 1996). The Ninth Circuit has held that a motion to intervene is timely

                                                                22   when it is filed before the defendants have filed an answer, “before any proceedings ha[ve]

                                                                23   taken place,” and “before the district court ha[s] made any substantive rulings.” See id.

                                                                24            Here, the Motion is filed one week after the Complaint was filed. The Defendant in

                                                                25   this case has not yet filed an answer or otherwise responded to the Complaint. No

                                                                26   substantive proceedings have taken place whatsoever. Therefore, the Proposed Intervenors

                                                                27   have made a timely motion for intervention. No prejudice to the existing parties will

                                                                28   possibly result from intervention at such an early stage of the case.


                                                                                                                 -4-
                                                                      Case 3:20-cv-08222-GMS Document 12 Filed 09/03/20 Page 6 of 14



                                                                 1          B. The Proposed Intervenors Have a Significant Interest in this Proceeding.
                                                                 2          “Whether an applicant for intervention as of right demonstrates sufficient interest in
                                                                 3   an action is a ‘practical, threshold inquiry,’ and ‘[n]o specific legal or equitable interest
                                                                 4   need be established.’” Id. (quoting Greene v. United States, 996 F.2d 973, 976 (9th Cir.
                                                                 5   1993)) (alteration in original). “To demonstrate this interest, a prospective intervenor must
                                                                 6   establish that (1) ‘the interest [asserted] is protectable under some law,’ and (2) there is a
                                                                 7   ‘relationship between the legally protected interest and the claims at issue.’” Id. (quoting
                                                                 8   Forest Conservation Council v. U.S. Forest Serv., 66 F.3d 1489, 1493 (9th Cir. 1995),
                                                                 9   abrogated on other grounds by Wilderness Soc’y v. U.S. Forest Serv., 630 F.3d 1173
                                                                10   (2011)) (alteration in original). This “interest test” is not “a clear-cut or bright-line rule” but
                                                                11   it is satisfied when “the resolution of the plaintiff’s claims actually will affect the applicant.”
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   United States v. City of L.A., 288 F.3d 391, 398 (9th Cir. 2002) (quoting Donnelly v.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Glickman, 159 F.3d 405, 409 (9th Cir. 1998)).
                             LAW OFFICES

                              602.382.6000




                                                                14          Here, Proposed Intervenors have at least three cognizable interests in this
                                   L.L.P.




                                                                15   proceeding. First, they have a “significantly protectable interest” in electing candidates at
                                                                16   all levels of government and re-electing the President in particular. See Bates v. Jones, 127
                                                                17   F.3d 870, 873 n.4 (9th Cir. 1997) (holding that the interest in re-election is a “significantly
                                                                18   protectable interest”). There is a relationship between this interest and Plaintiffs’ claims
                                                                19   because resolution of those claims will affect the percentage of votes that candidates receive
                                                                20   in the November 3, 2020 General Election. If Plaintiffs prevail on their claims, the Secretary
                                                                21   of State will be forced to count (in reality, somehow force county officials to count) ballots
                                                                22   that would otherwise not be counted due to their tardy return. Counting these ballots would
                                                                23   affect Proposed Intervenors and other candidates seeking office at the local, state, and
                                                                24   federal level because it would change the share of votes those candidates receive and give
                                                                25   preference to one specific type of voter over all others.
                                                                26          Second, the Proposed Intervenors have an interest in ensuring that the ballots cast by
                                                                27   voters who do not meet the Complaint’s criteria are treated the same as all other ballots in
                                                                28   the State of Arizona and within the affected counties. The relief Plaintiffs seek in this case

                                                                                                                   -5-
                                                                       Case 3:20-cv-08222-GMS Document 12 Filed 09/03/20 Page 7 of 14



                                                                 1   would result in disparate treatment of ballots, giving on-reservation tribal members an extra
                                                                 2   ten days to have their ballots received and counted this year. (See Doc. 1 at 26). This would
                                                                 3   harm the Proposed Intervenors’ interests by treating the ballots of certain on-reservation
                                                                 4   tribal voters differently than off-reservation tribal voters and differently than all other voters
                                                                 5   in the State of Arizona.
                                                                 6          Third, the Proposed Intervenors have an interest in the orderly and efficient
                                                                 7   administration of the General Election pursuant to Arizona’s current, generally applicable
                                                                 8   rules. Plaintiffs’ claims, which they inexplicably decided to bring less than 70 days before
                                                                 9   the General Election, threaten to create chaos. As the Supreme Court has noted, “[c]ourt
                                                                10   orders affecting elections . . . can themselves result in voter confusion and consequent
                                                                11   incentive to remain away from the polls.” Purcell v. Gonzalez, 549 U.S. 1, 4-5 (2006). As
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   a result, the Court has cautioned against upending established election rules when an
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   election is “imminen[t]” and a court has “inadequate time to resolve the factual disputes.”
                             LAW OFFICES

                              602.382.6000




                                                                14   See id. at 8.
                                   L.L.P.




                                                                15          Yet that is exactly what Plaintiffs ask the Court to do here, ignoring the downstream
                                                                16   effects their desired outcome would have on candidates, voters, and the administration of
                                                                17   the election. For example, Plaintiffs’ requested relief—allowing some voters to return
                                                                18   ballots up to ten days after the 2020 General Election—would create significant delays in
                                                                19   election results. Among other things, this would potentially impact the timing of the election
                                                                20   canvass, see A.R.S. § 16-648, recounts, see A.R.S. § 16-661, and election contests, see
                                                                21   A.R.S. § 16-672. All these issues would have a significant impact on candidates, whose
                                                                22   electoral prospects depend on the outcome of these processes, and ultimately on the voters
                                                                23   who seek to elect these candidates. Plaintiffs’ proposed relief would further render incorrect
                                                                24   the assumptions on which the Proposed Intervenors have based their efforts and
                                                                25   expenditures in the election cycle so far, and the would require the Proposed Intervenors to
                                                                26   spend further resources to recalibrate their electoral strategies and reeducate their voters and
                                                                27   staff regarding the change in Arizona’s electoral rules. Thus, the Court should grant this
                                                                28   Motion because the Proposed Intervenors have the necessary interest in the outcome of this

                                                                                                                  -6-
                                                                      Case 3:20-cv-08222-GMS Document 12 Filed 09/03/20 Page 8 of 14



                                                                 1   matter.
                                                                 2          C. The Disposition of the Action Will Impair or Impede the Proposed
                                                                               Intervenors’ Ability to Protect Their Interests.
                                                                 3
                                                                 4          Because the Proposed Intervenors’ interests will be significantly impaired if

                                                                 5   Plaintiffs’ lawsuit succeeds, the Proposed Intervenors also satisfy the third requirement of

                                                                 6   Rule 24. The Ninth Circuit follows the Rule 24 Advisory Committee notes in determining

                                                                 7   whether an applicant’s interests may be impaired by an action. Berg, 268 F.3d at 822. Those

                                                                 8   notes provide that “[i]f an absentee would be substantially affected in a practical sense by

                                                                 9   the determination made in an action, [it] should, as a general rule, be entitled to intervene.”

                                                                10   Id. (quoting Fed. R. Civ. P. 24 advisory committee’s notes). The “relevant inquiry” in

                                                                11   assessing this intervention element “is whether [the lawsuit] ‘may’ impair rights ‘as a
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   practical matter’ rather than whether the [lawsuit] will ‘necessarily’ impair them.” City of
                                                                     L.A., 288 F.3d at 401.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14          Absent intervention, the Proposed Intervenors would be unable to effectively protect
                                   L.L.P.




                                                                15   their interests in this case. Namely, they would be unable to ensure that (1) the share of
                                                                16   candidates’ votes is not impacted by Plaintiffs’ claims; (2) the ballots of all voters in the
                                                                17   State of Arizona are treated the same; and (3) the General Election is administered in an
                                                                18   orderly and efficient manner. These threatened impairments of the Proposed Intervenors’
                                                                19   interests satisfy the third intervention element.
                                                                20          D. The Existing Parties Do Not Adequately Represent the Proposed
                                                                               Intervenors’ Interests.
                                                                21
                                                                            Intervention as a matter of right is appropriate where, as here, other parties in the
                                                                22
                                                                     litigation will not adequately represent the intervenor’s interest. “The burden of showing
                                                                23
                                                                     inadequacy of representation is ‘minimal’ and satisfied if the applicant can demonstrate that
                                                                24
                                                                     representation of its interests ‘may be’ inadequate.” Citizens for Balanced Use v. Mont.
                                                                25
                                                                     Wilderness Ass’n, 647 F.3d 893, 898 (9th Cir. 2011) (internal citations omitted). To assess
                                                                26
                                                                     whether a party’s interest is adequately represented, courts consider several factors,
                                                                27
                                                                     including:
                                                                28

                                                                                                                 -7-
                                                                      Case 3:20-cv-08222-GMS Document 12 Filed 09/03/20 Page 9 of 14



                                                                 1           (1) whether the interest of a present party is such that it will undoubtedly make
                                                                 2           all of a proposed intervenor’s arguments; (2) whether the present party is
                                                                             capable and willing to make such arguments; and (3) whether a proposed
                                                                 3           intervenor would offer any necessary elements to the proceeding that other
                                                                             parties would neglect.
                                                                 4
                                                                 5   Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 952 (9th Cir. 2009) (emphasis
                                                                 6   added) (internal citations & quotation marks omitted). The “most important factor” in
                                                                 7   assessing the adequacy of representation is “how the interest compares with the interests of
                                                                 8   existing parties.” Citizens for Balanced use, 647 F.3d at 898.
                                                                 9           Here, the Proposed Intervenors satisfy this “minimal” burden because their interests
                                                                10   are not the same as those of the existing Defendant—the Secretary of State. See Citizens for
                                                                11   Balanced Use, 647 F.3d at 898. The Secretary of State is an official who has already been
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   elected to public office and is named in her official capacity only. As such, she “must
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   represent the broad public interest”—not the specific interests of candidates for office, and
                             LAW OFFICES

                              602.382.6000




                                                                14   certainly not those of President Trump (whom she has publicly castigated). See Forest
                                   L.L.P.




                                                                15   Conservation Council, 66 F.3d at 1499 (quoting Sierra Club v. Espy, 18 F.3d 1202, 1208
                                                                16   (5th Cir. 1994)). Indeed, the Secretary of State has made clear that her interests are not
                                                                17   aligned with those of President Trump with regard to voting-by-mail: as Plaintiffs state in
                                                                18   their Complaint, the Secretary of State recently asked the Arizona Attorney General to
                                                                19   investigate the Trump administration’s alleged recent proposed changes to the U.S. Postal
                                                                20   Service that undergird the Plaintiffs’ Complaint. (See Doc. 1 at ¶ 19). In fact, the Secretary
                                                                21   accused the President of committing a crime and opined, “whether President Trump, and
                                                                22   others at this direction, has conspired to violate A.R.S. [§] 16-1003.” See Secretary of State
                                                                23   Katie    Hobbs      (@SecretaryHobbs),       Twitter    (Aug.     14    2020,     9:49      AM),
                                                                24   https://twitter.com/SecretaryHobbs/status/1294315111738273792. Because the Secretary
                                                                25   is on record making the same (unfounded) vote-by-mail allegations as the Plaintiffs, she
                                                                26   can hardly be expected to defend the postal allegations in the Complaint.
                                                                27           In addition, the Secretary of State’s interpretation of Section 2 of the VRA diverges
                                                                28   significantly from the Proposed Intervenors’ interpretation. This divergence is evident in

                                                                                                                  -8-
                                                                      Case 3:20-cv-08222-GMS Document 12 Filed 09/03/20 Page 10 of 14



                                                                 1   the briefing that is pending before the U.S. Supreme Court in Democratic National
                                                                 2   Committee v. Hobbs, 948 F.3d 989 (9th Cir. 2020) (en banc), petition for cert. filed, (U.S.
                                                                 3   Apr. 27, 2020) (Nos. 19-1257, 19-1258). In that case, the Ninth Circuit held that various
                                                                 4   provisions of Arizona election law violate Section 2 of the VRA. See id. at 998-99. In its
                                                                 5   petition for certiorari, the Arizona Republican Party—an Intervenor-Defendant—argued
                                                                 6   that the Court should grant certiorari and reverse the Ninth Circuit because, inter alia, the
                                                                 7   Ninth Circuit applied the incorrect standard under Section 2. By contrast, the Secretary of
                                                                 8   State filed a brief opposing certiorari, arguing that the Ninth Circuit’s Section 2 analysis
                                                                 9   was correct. Given that this case also involves the application of Section 2 of the VRA, it is
                                                                10   apparent that the Secretary of State would not adequately represent the Proposed
                                                                11   Intervenors’ interests or make the same arguments. See Berg, 268 F.3d at 824 (granting
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   motion to intervene when the proposed intervenors showed that the defendants would
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   “likely” not advance the same arguments).
                             LAW OFFICES

                              602.382.6000




                                                                14          The Secretary of State has also recently settled a similar lawsuit seeking to extend
                                   L.L.P.




                                                                15   the early-ballot-return deadline, see Voto Latino Found. v. Hobbs, No. 2:19-cv-05685-DWL
                                                                16   (D. Ariz.) (Doc. 57-1), and agreed to work towards implementing a postmark deadline akin
                                                                17   to what Plaintiffs seek here. The settlement agreement provides “[w]ithin 90 days after the
                                                                18   Secretary’s official canvas of the November 3, 2020 General Election, the Secretary’s
                                                                19   Office shall review . . . the policy implications associated with implementing a postmark
                                                                20   deadline in lieu of Arizona’s Election Day Receipt Deadline and . . . the feasibility of
                                                                21   implementing a postmark deadline.” Id. at 5. In other words, the Secretary committed to
                                                                22   explore a postmark deadline as a desirable outcome and has an incentive to ultimately reach
                                                                23   that conclusion, lest she be sued by those litigants again. This weighs as a factor in the
                                                                24   Secretary’s continued ability to defend the Election Day deadline without granting further
                                                                25   concessions simply to avoid litigation (and political fallout).
                                                                26          Finally, the Secretary of State recently settled a lawsuit brought by the Navajo Nation
                                                                27   in Navajo Nation v. Hobbs, 3:18-cv-08329-DWL (D. Ariz.) (Doc. 44-2). In that case, the
                                                                28   Navajo Nation (along with several Navajo Nation voters) sought to change Arizona law

                                                                                                                 -9-
                                                                         Case 3:20-cv-08222-GMS Document 12 Filed 09/03/20 Page 11 of 14



                                                                 1   with respect to unsigned early ballot affidavits. The Secretary once again settled that lawsuit
                                                                 2   (without ever filing a motion to dismiss) and agreed to propose language in the then-draft
                                                                 3   Elections Procedures Manual that would allow ballot-curing in contravention of Arizona
                                                                 4   law. See id. at 3. The Arizona Attorney General ultimately vetoed this provision, and thus
                                                                 5   the special carveout was not allowed to take effect. But the fact the Secretary would agree
                                                                 6   to that settlement indicates that plaintiffs that file such lawsuits will find a sympathetic ear.
                                                                 7             Thus, the Court should grant the Motion because no existing party adequately
                                                                 8   represents the Proposed Intervenors’ interests. The Secretary should not be criticized for
                                                                 9   her recent litigation positions (after all, she has a significant voice in Arizona election
                                                                10   policy) but history demonstrates she should not be the only voice defending against radical
                                                                11   lawsuits that seek to chip away at Arizona’s electoral fabric.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12       II.   In the Alternative, Permissive Intervention Is Appropriate Under Rule 24(b)(2).
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13             If the Court does not grant intervention of right under Rule 24(a)(2), the Proposed
                             LAW OFFICES

                              602.382.6000




                                                                14   Intervenors should be granted permissive intervention under Rule 24(b)(2). Rule 24(b)(2)
                                   L.L.P.




                                                                15   states that “[o]n timely motion, the court may permit anyone to intervene who . . . has a
                                                                16   claim or defense that shares with the main action a common question of law or fact.”
                                                                17             The standards for permissive intervention are less stringent than those for
                                                                18   intervention as of right. They require “(1) an independent ground for jurisdiction; (2) a
                                                                19   timely motion; and (3) a common question of law and fact between the movant’s claim or
                                                                20   defense and the main action.” Blum v. Merrill Lynch Pierce Fenner & Smith Inc., 712 F.3d
                                                                21   1349, 1353 (9th Cir. 2013).2 “In exercising its discretion, the court must consider whether
                                                                22   the intervention will unduly delay or prejudice the adjudication of the original parties’
                                                                23   rights.” Fed. R. Civ. P. 24(b)(3).
                                                                24             All requirements for permissive intervention are met here. The timeliness
                                                                25   requirement is satisfied for the reasons discussed above. As noted, there is no risk of
                                                                26
                                                                     2
                                                                27    “Rule 24(b) does not require a showing of inadequacy of representation.” Groves v. Ins.
                                                                     Co. of N. Am., 433 F. Supp. 877, 888 (E.D. Pa. 1977).
                                                                28

                                                                                                                 - 10 -
                                                                      Case 3:20-cv-08222-GMS Document 12 Filed 09/03/20 Page 12 of 14



                                                                 1   prejudice to the existing defendant given the early posture of this case. Moreover, the
                                                                 2   Proposed Intervenors seek intervention to protect the interests of candidates for public
                                                                 3   office at every level, and the voters who support them, which will be directly impacted by
                                                                 4   the legal and factual claims made by Plaintiffs. As such, the Proposed Intervenors’ defenses
                                                                 5   necessarily “share[] with the main action a common question of law or fact.” See Fed. R.
                                                                 6   Civ. P. 24(b)(1)(B). And if Plaintiffs have jurisdictional grounds to assert their claims in
                                                                 7   this action, there is certainly jurisdiction to present defenses to those claims. Recognizing
                                                                 8   this fact, the District of Arizona has consistently permitted intervention by political
                                                                 9   committees like the Proposed Intervenors in cases involving challenges to Arizona’s
                                                                10   election laws. See, e.g., Feldman v. Ariz. Secretary of State’s Office, 2:16-cv-01065-DLR,
                                                                11   Doc. 44 (May 10, 2016); Ariz. Democratic Party v. Hobbs, 2:20-cv-01143, Doc. 35 (June
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   26, 2020). Accordingly, permissive intervention constitutes appropriate, alternative relief
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   to intervention as a matter of right.
                             LAW OFFICES




                                                                                                                  Conclusion
                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15          All potentially affected parties deserve the opportunity to be heard in this matter.

                                                                16   The Proposed Intervenors thus respectfully request that the Court permit them to intervene

                                                                17   to protect their interests in this action.
                                                                            DATED this 3rd day of September, 2020.
                                                                18
                                                                                                                            SNELL & WILMER L.L.P.
                                                                19
                                                                20                                                      By: /s/ Brett W. Johnson
                                                                                                                            Brett W. Johnson
                                                                21                                                          Eric H. Spencer
                                                                                                                            Colin P. Ahler
                                                                22                                                          Derek C. Flint
                                                                                                                            One Arizona Center
                                                                23                                                          400 E. Van Buren, Suite 1900
                                                                                                                            Phoenix, Arizona 85004-2202
                                                                24                                                          Attorneys for Proposed Intervenor-
                                                                                                                            Defendants Donald J. Trump for
                                                                25                                                          President, Inc., Republican National
                                                                                                                            Committee, National Republican
                                                                26                                                          Senatorial Committee, National
                                                                                                                            Republican Congressional Committee,
                                                                27                                                          Arizona Republican Party, Coconino
                                                                                                                            County Republican Committee,
                                                                28                                                          Maricopa County Republican


                                                                                                                   - 11 -
                                                                     Case 3:20-cv-08222-GMS Document 12 Filed 09/03/20 Page 13 of 14



                                                                 1                                             Committee, and Yuma County
                                                                                                               Republican Committee
                                                                 2
                                                                 3
                                                                 4
                                                                 5
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                      - 12 -
                                                                      Case 3:20-cv-08222-GMS Document 12 Filed 09/03/20 Page 14 of 14



                                                                 1                               CERTIFICATE OF SERVICE
                                                                 2         I hereby certify that on September 3, 2020 I electronically transmitted the attached
                                                                 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                                                 4   Notice of Electronic Filing to the CM/ECF registrants on record in this matter.
                                                                 5
                                                                 6   s/Elysa Hernandez

                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                              - 13 -
